Case: 14-20036      Document: 00512752126         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 14-20036                                FILED
                                                                            August 29, 2014

EDWARD LOUIS WOODARD,
                                                                             Lyle W. Cayce
                                                                                  Clerk

                                                 Plaintiff-Appellant

v.

COUNTY OF WALLER; JOHN DOE, Employee State of Texas; JOHN DOE,
Texas Department of Criminal Justice,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3622


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Edward Louis Woodard, Texas prisoner # 1614126, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint. Woodard alleged that he had been wrongfully convicted by
Waller County, that he was erroneously released on parole, that an unknown
TDCJ official miscalculated his parole eligibility date, that he was denied




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20036     Document: 00512752126       Page: 2   Date Filed: 08/29/2014


                                   No. 14-20036

street time for the time he was on parole, and that an unknown state official
denied him copies of his court records.
      The district court dismissed the complaint as frivolous for failure to state
a claim. Woodard’s request for IFP status was denied, and the district court
certified that an appeal would not be taken in good faith. By moving to proceed
IFP on appeal, Woodard challenges the district court’s certification. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Regarding Woodard’s claims against Waller County, the district court
found that Woodard failed to allege facts supporting a claim for municipal
liability. To establish municipal liability under § 1983, a plaintiff must prove
three elements: “a policy maker; an official policy; and a violation of
constitutional rights whose ‘moving force’ is the policy or custom.” Piotrowski
v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell v. Dep’t of
Soc. Services, 436 U.S. 658, 694 (1978)). In his brief, Woodard repeats the
merits of his allegations without addressing the elements of municipal
liability. He does not allege any facts giving rise to a claim of municipal
liability. Therefore, he fails to show that the district court erred in finding that
he failed to state a claim for relief against Waller County.
      The district court correctly determined that Woodard’s claim regarding
the denial of credit for time spent on parole failed. See TEX. GOV’T CODE ANN.
§ 508.283(b) (1999); see Rhodes v. Thaler, 713 F.3d 264, 267 (5th Cir. 2013).
Woodard’s argument that his sentence was erroneously calculated fails to
allege or show that the unknown individual “negligently establishe[d] a record
keeping system in which errors” were likely. Bryan v. Jones, 530 F.2d 1210,
1215 (5th Cir. 1976) (en banc). He does not show that the district court erred
in finding that he failed to state a claim of a violation of his constitutional right
by the official in record keeping. Woodard does not address the district court’s



                                          2
    Case: 14-20036     Document: 00512752126     Page: 3   Date Filed: 08/29/2014


                                  No. 14-20036

reason for dismissing his claims against an unknown state official based on the
alleged denial of state court records. The claim is abandoned. See Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Though Woodard argues that he was entitled to discovery, he fails to
show that any of his allegations stated a claim for relief. Therefore, discovery
would not have resulted in a different outcome. See Marshall v. Norwood, 741
F.2d 761, 764 (5th Cir. 1984).
      Finally, Woodard contends that the district court abused its discretion
in dismissing his complaint on the pleadings without giving Woodard notice
and opportunity to correct the problem. The district court was not required to
give Woodard notice of the impending dismissal of his complaint. See 28 U.S.C.
§§ 1915(e)(2)(B), 1915A(a) (screening and dismissal of frivolous claims and
claims against immune defendants should be performed “as soon as
practicable”).
      Woodard’s appeal lacks arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion for leave to
proceed IFP is denied, and the appeal is dismissed as frivolous. See Baugh,
117 F.3d at 202 n.24; 5TH CIR. R. 42.2. This court’s dismissal of this appeal as
frivolous and the district court’s dismissal of the complaint count as two strikes
under § 1915(g). Woodard is warned that if he accumulates three strikes under
§ 1915(g), he will not be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        3